Memorandum Opinion. In 1987, the defendant was convicted of first-degree criminal sexual conduct.1 Extended proceedings on appeal2 led to a resentencing in 1991.
*428The defendant again appealed, and the Court of Appeals remanded the case for further proceedings. 202 Mich App 437; 510 NW2d 195 (1993).
The prosecutor has applied to this Court for leave to appeal. However, we are informed that the defendant has died.
In light of the death of the defendant, we dismiss this application for leave to appeal, but we further order that the opinion of the Court of Appeals in this case shall have no precedential force or effect.* MCR 7.302(F)(1).
Cavanagh, C.J., and Levin, Brickley, Boyle, Riley, Griffin, and Mallett, JJ., concurred._

 MCL 750.520b(l)(a); MSA 28.788(2)(l)(a).


 Unpublished opinion per curiam of the Court of Appeals, issued *428November 2, 1988 (Docket No. 104085); remanded to the Court of Appeals, 437 Mich 858 (1990); remanded to the circuit court,, unpublished memorandum opinion of the Court of Appeals, issued January 18, 1991 (Docket No. 135019).